Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In the Interest of D.W.G.K. and S.F.R.K.,             Appeal from the 336th District Court of
 Minor Children                                        Fannin County, Texas (Tr. Ct. No. FA-16-
                                                       42653).   Opinion delivered by Justice
 No. 06-17-00124-CV                                    Burgess, Chief Justice Morriss and Justice
                                                       Moseley participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants adequately indicated their inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 6, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk